 

Exhibit 10.2

[g201705041834429604108.jpg]

November 30, 2012

Shamim Ruff

Home Address: REDACTED

Dear Shamim:

Congratulations on being selected as Vice President, Regulatory Affairs and
Quality, at Sarepta Therapeutics (the “Company”), effective January 2, reporting
to Chris Garabedian, Chief Executive Officer. Your employee orientation will
begin at a mutually agreed upon time on your hire date at our Cambridge office,
245 First Street, Suite 1800, Cambridge, MA.

Your annualized starting wage will be $330,000.00 per year which will be paid
semi-monthly in accordance with the Company’s normal payroll procedures. As an
employee, you shall be eligible to participate in the employee benefit plans and
programs described in the “Summary of Major Employee Benefits” document (a copy
of which is attached hereto as Exhibit A), as well as any other company benefit
plans and programs available to company executives generally. Eligibility for
our current benefit plans are the date of hire. You should note that the Company
may modify salaries and benefits from time to time as it deems necessary.

In connection with your hire, you will receive a one-time sign-on bonus of
$50,000.00 (the “Sign-on Bonus”), less any applicable withholdings, payable at
the next regularly scheduled Company payroll date after your hire date. If you
voluntarily resign your employment with the Company on or prior to the one­year
anniversary of your hire date, you shall be obligated to repay 100% of the
Sign-On Bonus. Any such repayment must be made to the Company within sixty (60)
days after your voluntary resignation from employment.

You will participate in our performance bonus program beginning in 2013 with a
target rate of 30% of your base pay. The actual bonus paid could be more or less
than target, depending upon the evaluation of your 2013 individual goals, as
well as corporate performance for 2013 and subsequent years.

Subject to approval by the Compensation Committee of our Board of Directors
after commencement of your employment you shall receive a grant of options to
purchase 80,000 shares of the Company’s Common Stock. Your grant will be priced
in accordance with our equity incentive plan and our policies governing stock
option grants.

Under our current policy, the grant date of such option will be fixed as either
(i) the last trading day of the month during which a meeting of the New Employee
Option Committee or Compensation Committee is held to approve such option or
(ii) the effective date of an action by unanimous written consent of the
Compensation Committee approving such option; provided that, the option grant
shall be approved and granted to you no later than 30 days from your date of
commencement of employment.

 

 

 

425 354.5038     3450 Monte Villa Parkway, Bothell, WA 98021

 

SAREPTA THERAPEUTICS.COM

--------------------------------------------------------------------------------

Shamim Ruff

November 30, 2012

Page 2 of 3

 

The exercise price of such option will equal the closing sales price of the
Company’s Common Stock as reported by The NASDAQ Global Market on the grant
date. Twenty-five percent (25%) of the shares underlying the option will vest on
the one-year anniversary of the date of the commencement of your employment, and
1/48th of the shares underlying the option will vest on each monthly anniversary
of the date of the commencement of your employment thereafter, such that 100
percent (100%) of the shares underlying the option will be fully exercisable on
the fourth annual anniversary of the date of the commencement of your
employment, subject to your continued employment through any such anniversary
dates. Shares shall only vest on such dates; no rights to any vesting shall be
earned or accrued prior to such dates.

As a part of the employment process, we reserve the right to conduct background
investigations and/or reference checks on all potential employees to the fullest
extent permitted under applicable law. Your job offer, therefore, is contingent
upon a clearance of such background investigation and/or reference check.

Parking

Onsite parking at the Cambridge location is available through Laz Parking
(www.lazparking.com). If you elect to park in this lot, you must first fill out
the appropriate paperwork and register with Laz Parking. The Company will
reimburse your Laz Parking expenses up to a maximum of $130 per month, which is
fifty percent (50%) of the current monthly Laz Parking fee, in accordance with
the Company’s expense reimbursement policy.

Employment At-Will.

If you accept our offer of employment, you will be an employee at-will, meaning
that your employment is of indefinite duration and either you or the Company may
terminate our employment relationship at any time for any reason, with or
without cause and with or without advance notice.  In the event of your
resignation, we request that you give the Company at least two weeks’ notice.

None of the benefits offered to you by the Company create a right to continue in
employment for any particular period of time. Any statements to the contrary
that may have been made to you are unauthorized and are superseded and cancelled
by this offer letter. Please also remember that employment terms like your
position, hours of work, work location, compensation, the stock option plan, and
other employee benefits may change over the course of employment at the
Company’s discretion.

Severance Benefits

As of your hire date you will be entitled to enter into the Company’s standard
Change in Control and Severance Agreement. This agreement will outline any
severance benefits you will be eligible for in the event of certain terminations
of your employment and shall be provided to you for execution within five (5)
days following your hire date.

Proprietary Rights Agreement.

As a condition of your employment, you are required to sign a Confidential
Proprietary Rights and Non­Disclosure Agreement (“Agreement”). The Agreement is
enclosed to give you an opportunity to read it prior to your hire date. The
Agreement must be signed on or before your hire date as a condition of
employment.

We need to emphasize the importance we place on the proper treatment of all
proprietary information, including that which you may have come into contact
with in your prior employment.  The Company is extending this offer to you based
upon your general skills and abilities, and not your possession of any trade
secret, confidential or proprietary information of a former employer.  The
Company requires that you do not obtain, keep, use for our benefit, or disclose
this type of information from any prior employers to us.  By accepting this
offer, you will also be affirming to the Company that you are not a party to any
agreement with a prior employer that would prohibit your employment with us.

Moreover, you agree that during the term of your employment, you will not engage
in any other employment, occupation, consulting, or other business activity
directly related to the business in which the Company is now involved or becomes
involved during the term of your employment, nor will you engage in any other
activities that conflict with your obligations to the Company.

425 354.5038     3450 Monte Villa Parkway, Bothell, WA 98021

 

SAREPTA THERAPEUTICS.COM

--------------------------------------------------------------------------------

Shamim Ruff

November 30, 2012

Page 3 of 3

 

Eligibility for Employment.

The United States government requires all U.S. employers to verify that
employees are eligible to work in the United States. This law applies to
citizens and non-citizens. Enclosed is a list of documents that are acceptable
for completing the employment verification (Form 1-9) process. Please bring your
documentation with you on your first day. The law requires that such
documentation be provided within 3 business days of the effective date of your
employment, or your employment relationship with the Company may be
terminated.  In addition, since the Company is a Federal contractor, please note
that we participate in e-Verify (an online work authorization verification
system).

Acceptance.

If you wish to accept employment with Sarepta Therapeutics, please sign this
letter and return one copy to me. This offer will remain open through Friday,
December 7, 2012.

This letter, along with any agreements relating to proprietary rights between
you and the Company, set forth the terms of your employment with the Company and
supersede any prior representations or agreements including, but not limited to,
any representations made during your interviews or relocation negotiations,
whether written or oral.  This letter, including, but not limited to, its
at-will employment provision, may not be modified or amended except by a written
agreement signed by the Company CEO or President and you.

We are pleased to welcome you to Sarepta Therapeutics. If you have any
questions, please give me a call at 617-444-8424.

Sincerely,

 

/s/ Joan Wood

 

Joan Wood

Vice President, Human Resources

 

AGREED TO AND ACCEPTED:

I accept the above written offer of employment under the terms in this letter.

 

Signature:

 

/s/ Shamim Ruff

 

Date:

 

5th December, 2012

 

 

425 354.5038     3450 Monte Villa Parkway, Bothell, WA 98021

 

SAREPTA THERAPEUTICS.COM